UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
MARY WEST and JENIE LEE MARIANA,
On behalf of themselves and others similarly situated,

                         Plaintiffs,                                    JUDGMENT
                                                                        18-CV-1743 (WFK)(RML)
        v.

METROPOLITAN TRANSPORTATION AUTHORITY,
NEW YORK CITY TRANSIT AUTHORITY, and
LONG ISLAND RAIL ROAD COMP ANY d/b/a
MTA LONG ISLAND RAIL ROAD COMPANY,

                           Defendants.
---------------------------------------------------------- X
         A Decision and Order of Honorable William F. Kuntz II, United States District Judge,

having been filed on December 12, 2019, granting Defendants’ motion in its entirety; and

dismissing Plaintiffs’ claims under the Americans with Disabilities Act and the Rehabilitation

Act; it is

        ORDERED and ADJUDGED that Defendants' motion is granted in its entirety; that

Plaintiffs' claims under the Americans with Disabilities Act and the Rehabilitation Act are

dismissed; and that to the extent Plaintiff asserts state and city law claims, the Court finds no

basis for exercising CAF A jurisdiction and declines, pursuant to 28 U.S.C. § 1367(c), to

exercise supplemental jurisdiction of those claims, which are therefore also dismissed.

Dated: Brooklyn, NY                                              Douglas C. Palmer
       December 16, 2019                                         Clerk of Court

                                                           By:   /s/Jalitza Poveda
                                                                 Deputy Clerk
